DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Robert L. Epstein on 8/30/2022.
	The application has been amended as follows: 
Claim 18, line 1 – Please REPLACE “hod” with “method”.
Claim 19, line 4 – Please REPLACE “chewable nicotine” with “nicotine pouch”.

Status of Application
	The claim set and remarks filed on 7/29/2022 are acknowledged.
	Claims 1-17 are cancelled.
 	Claim 18 is amended.
	Claims 18-35 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 18-35 are allowed in view of the updated search, review of the prosecution history of divisional parent US Patent 11,382,861, and the remarks and amended claim set filed on 7/29/2022, and interview with attorney on 8/30/2022. The amendment to claim 18 provides clarity to claim 18 and overcomes the previous rejections under 35 USC 112(b) and there is support for the “pouch formulation” amendment in Example 1 and Example 2 of the instant specification. The claimed method wherein the nicotine pouch formulation is prepared by dissolving nicotine free base and an orally-acceptable acid in the propylene glycol provides a better mouth feel and nicotine delivery [0009], and is not found in the prior art.
An updated prior art search did not disclose a reference that teaches each of the limitations of the invention as claimed.
	Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-35 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615          
 
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615